      Case 3:21-cv-01708-L Document 8 Filed 08/23/21                Page 1 of 7 PageID 57



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 BRIAN BAKER,                                    §
                                                 §
                 Plaintiff,                      §
                                                 §
 v.                                              §       Civil Action No. 3:21-CV-1708-L
                                                 §
 FAMILY DOLLAR STORES OF                         §
 TEXAS, LLC,                                     §
                                                 §
                  Defendant.                     §

                          MEMORANDUM OPINION AND ORDER

        The court, sua sponte, has conducted a review of the pleadings and the record (state and

federal), and determines that diversity jurisdiction has not been established by Defendant Family

Dollar Stores of Texas, LLC (“Defendant” or “Family Dollar”). Accordingly, the court sua sponte

remands this action to the 193rd Judicial District Court of Dallas County, Texas.

I.      Procedural Background

        Brian Baker (“Plaintiff” or “Mr. Baker”) originally filed this action against Family Dollar

in the 193rd Judicial District Court of Dallas County, Texas, on June 1, 2021. In his Original

Petition (“Petition”), Mr. Baker contends that, while shopping on October 4, 2019, at a Family

Dollar store, he slipped on a gel-like substance, fell to the floor, and hit his head. Mr. Baker sues

under a theory of premises liability and seeks “[m]onetary relief over $250,000 but not more than

$1,000,000.” Pl.’s Original Pet. 4, ¶ 12.d.

        On July 22, 2021, Family Dollar filed its Notice of Removal (“Notice”) (Doc. 1),

contending that this court has subject matter jurisdiction because complete diversity of citizenship

exists between the parties and the amount in controversy, exclusive of interest and costs, exceeds

$75,000. While the court agrees that sufficient allegations are set forth in Plaintiff’s Petition and


Memorandum Opinion and Order – Page 1
      Case 3:21-cv-01708-L Document 8 Filed 08/23/21                 Page 2 of 7 PageID 58



the Notice to demonstrate that complete diversity of citizenship exists between the parties, the

allegations in the Notice and Petition are insufficient to demonstrate that the amount in controversy

exceeds the jurisdictional threshold.

II.     Plaintiff’s Petition and Defendant’s Notice

        The allegations of Plaintiff’s Petition are as follows:

                                            IV. FACTS

        6.      On October 4, 2019, Plaintiff was injured on the premises located at 620
        North Jim Miller Road, Dallas, Dallas County, TX. Plaintiff, Brian Baker, was
        walking down an isle when he slipped on a gel[-]like substance causing him to fall
        and hit his head. At the time of injury, the premises were being used as a retail store
        by Defendant, Family Dollar Stores of Texas, LLC.

        7.     Defendant was in control of the premises on which Plaintiff’s injuries
        occurred. At the time the injuries occurred, Defendant was the owner of the
        premises or leasing the premises and had the exclusive right to control the property
        on which Plaintiff was injured.

        8.      Plaintiff was an invitee at the time the injury occurred. Plaintiff entered on
        Defendant’s premises for the mutual benefit of himself and Defendant and at the
        implied invitation of Defendant. Defendant extended an open invitation to the
        public to enter the premises.
                                         V. NEGLIGENCE

        9.      Because Plaintiff was an invitee at the time of injury, Defendant, Family
        Dollar Stores of Texas, LLC, owed a duty to exercise ordinary care to keep the
        premises in reasonably safe condition, inspect the premises to discover latent
        defects, and to make safe any defects or give an adequate warning of any dangers.

        10.     Defendant’s conduct, and that of its agents, servants, and employees, acting
        within the scope of their employment, constituted a breach of the duty of ordinary
        care owed to Plaintiff. Defendant knew or should have known that the condition on
        its premises created an unreasonable risk of harm to invitees. Specifically,
        Defendant breached its duty in one or more of the following ways:

               1.      Failing to inspect the premises on a regular basis;
               2.      Failing to remove the hazardous condition;
               3.      Failing to place signs warning invitees;
               4.      Failing to instruct or train its agents, servants, and employees to
                       maintain a hazard free environment; and
               5.      Failing to supervise its agents, servants, and employees to ensure the
                       safety of invitees.

Memorandum Opinion and Order – Page 2
       Case 3:21-cv-01708-L Document 8 Filed 08/23/21               Page 3 of 7 PageID 59



                                          VI. DAMAGES

         11.    As a proximate result of Defendant's negligence, Plaintiff suffered severe
         physical injuries. As a result of his injuries, Plaintiff has suffered the following
         damages:

                a.      Physical pain and mental anguish in the past and future;
                b.      Medical expenses in the past and future; and
                c.      Physical impairment.

Pl’s. Original Pet. 2-3, ¶¶ 6-11.

         With respect to the amount in controversy, Family Dollar merely adopts the language of

the amount set forth in Plaintiff’s pleadings, which relies on a procedural rule under Texas law.

For the reasons that follow, the court determines that such reliance is insufficient for the court to

conclude that the amount of damages alleged in the Petition was made in good faith. Accordingly,

Family Dollars cannot use the amount set forth in Plaintiff’s Petition to establish the amount-in-

controversy requirement.

III.     Applicable Law

         A federal court has subject matter jurisdiction over civil cases “arising under the

Constitution, laws, or treaties of the United States,” and over civil cases in which the amount in

controversy exceeds $75,000, exclusive of interest and costs, and in which diversity of citizenship

exists between the parties. 28 U.S.C. §§ 1331, 1332. Federal courts are courts of limited

jurisdiction and must have statutory or constitutional power to adjudicate a claim. Kokkonen v.

Guardian Life Ins. Co., 511 U.S. 375, 377 (1994) (citations omitted); Home Builders Ass’n of

Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998). Absent jurisdiction conferred

by statute or the Constitution, they lack the power to adjudicate claims and must dismiss an action

if subject matter jurisdiction is lacking. Id.; Stockman v. Federal Election Comm’n, 138 F.3d 144,

151 (5th Cir. 1998) (citing Veldhoen v. United States Coast Guard, 35 F.3d 222, 225 (5th Cir.

1994)). A federal court must presume that an action lies outside its limited jurisdiction, and the

Memorandum Opinion and Order – Page 3
     Case 3:21-cv-01708-L Document 8 Filed 08/23/21                        Page 4 of 7 PageID 60



burden of establishing that the court has subject matter jurisdiction to entertain an action rests with

the party asserting jurisdiction. Kokkonen, 511 U.S. at 377 (citations omitted). “[S]ubject-matter

jurisdiction cannot be created by waiver or consent.” Howery v. Allstate Ins. Co., 243 F.3d 912,

919 (5th Cir. 2001).

        Federal courts may also exercise subject matter jurisdiction over a civil action removed

from a state court. Unless Congress provides otherwise, a “civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

        As previously stated, the record, pleadings, and Notice contain sufficient allegations to

demonstrate that complete diversity of citizenship exists between the parties. Thus, the court turns

its attention to whether the pleadings and Notice (or anything else in the record) demonstrate that

the amount in controversy exceeds $75,000.

        For diversity purposes, the amount in controversy normally is determined by the amount

sought on the face of the plaintiff’s pleadings, so long as the plaintiff’s claim is made in good faith.

28 U.S.C. § 1446(c)(2); ∗ Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 87

(2014) (citation omitted); St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir.


        ∗
         Section 1446(c)(2) further provides:

                (2) If removal of a civil action is sought on the basis of the jurisdiction conferred by section
        1332(a), the sum demanded in good faith in the initial pleading shall be deemed to be the amount
        in controversy, except that—
                   (A) the notice of removal may assert the amount in controversy if the initial pleading
                seeks—
                     (i) nonmonetary relief, or
                     (ii) a money judgment, but the State practice either does not permit demand for a
                specific sum or permits recovery of damages in excess of the amount demanded; and
                   (B) removal of the action is proper on the basis of an amount in controversy asserted
                under subparagraph (A) if the district court finds, by the preponderance of the evidence,
                that the amount in controversy exceeds the amount specified in section 1332(a).

Memorandum Opinion and Order – Page 4
      Case 3:21-cv-01708-L Document 8 Filed 08/23/21                  Page 5 of 7 PageID 61



1998); De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995). Removal is thus proper if it

is “facially apparent” from the complaint that the claim or claims asserted exceed the jurisdictional

amount. Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir.), reh’g denied, 70 F.3d 26

(5th Cir. 1995).

        “[A] defendant’s notice of removal need include only a plausible allegation that the amount

in controversy exceeds the jurisdictional threshold.” Dart, 574 U.S. at 89. Further, “[e]vidence

establishing the amount is required by § 1446(c)(2)(B) only when the plaintiff contests, or the

court questions, the defendant’s allegation.” Id.

        Any doubts as to the propriety of the removal should be construed strictly in favor of

remand. Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). “The

burden of establishing subject matter jurisdiction in federal court rests on the party seeking to

invoke it.” St. Paul Reinsurance, 134 F.3d at 1253 (footnote omitted). Accordingly, if a case is

removed to federal court, the defendant has the burden of establishing subject matter jurisdiction;

if a case is initially filed in federal court, the burden rests with the plaintiff to establish that the

case “arises under” federal law, or that diversity exists and that the amount in controversy exceeds

the jurisdictional threshold. As this case was removed to federal court, the burden rests with

Family Dollar.

IV.     Discussion

        The court is convinced that the jurisdictional amount has not been satisfied for removal

purposes. This is so because Defendant simply relies on Plaintiff’s statement in his Petition that

he seeks “monetary relief over $250,000 but not more than $1,000,000.” Notice 4, ¶ 12 (citing

Pl.’s Original Pet. 4, ¶ 12.d.). Plaintiff’s pleadings, however, are so “threadbare” and lacking in

substance that the court cannot conclude that the amount requested is made in good faith.



Memorandum Opinion and Order – Page 5
     Case 3:21-cv-01708-L Document 8 Filed 08/23/21                  Page 6 of 7 PageID 62



       Mr. Baker alleges that he was injured and suffered severe physical injuries, but this

statement is conclusory. The Petition contains no factual allegations regarding the severity of his

injuries, the type of injuries he suffered, or the manner in which he has been disfigured. It contains

no factual allegations of any medical treatment Plaintiff has received, or the cost or duration of

such medical treatment. Mr. Baker does not request any lost wages (past or future) or damages

for disfigurement (past or future); he does not seek loss of earning capacity (past or future); he

does not seek any damages for loss of enjoyment of life (past or future); and he seeks no punitive

damages. As this incident occurred in October 2019, and the action was removed to federal court

approximately 21 months after the incident occurred, it is only reasonable to infer that a modicum

of knowledge would be known about the severity and extent of Plaintiff’s injuries, and the kind

and costs of medical treatment he received prior to the action being filed in state court and later

removed to federal court. In light of the paucity of the factual allegations in the Petition, the court

cannot conclude that the amount sought by Plaintiff is made in good faith.

       While Family Dollar correctly notes that the Petition contains an allegation that Plaintiff is

seeking “over $250,000 but less than $1,000,000,” such naked assertion is not determinative. The

allegation in Plaintiff’s Petition is included solely because Texas Rule of Civil Procedure 47(c)(1)-

(5) requires a party to identify the category of monetary relief sought in an original pleading, which

in turn governs the level of discovery allowed in a civil case in state court under Texas Rule of

Civil Procedure 169. The factual allegations of Plaintiff’s Petition do not even marginally support

a good faith amount that exceeds $75,000, much less $250,000. The fundamental flaw in

Defendant’s Notice is that it contains nothing to assist the court to determine that Plaintiff’s

adherence to a state court rule of procedure shows that the amount Plaintiff seeks is made in good

faith, or more likely than not that amount in controversy exceeds $75,000. Moreover, a simple

restatement or adoption of another party’s anemic, bare-bones, or deficient pleadings does not

Memorandum Opinion and Order – Page 6
     Case 3:21-cv-01708-L Document 8 Filed 08/23/21                Page 7 of 7 PageID 63



transform the action into one in which the jurisdictional threshold for the amount in controversy

has been met. To hold that the amount requested in this case is made in good faith requires a

quantum leap of logic that this court has no basis to make. Because of this fatal flaw, the Notice

does not set forth any plausible allegations to show that the amount in controversy more likely

than not exceeds $75,000.

V.     Conclusion

       For the reasons set forth herein, neither Plaintiff’s Petition nor the Notice sets forth

sufficient allegations or evidence for the court to reasonably conclude that the jurisdictional

threshold for the amount in controversy for removal has been met. Accordingly, the court lacks

diversity jurisdiction to hear this action, and sua sponte remands it to the 193rd Judicial District

Court, Dallas County, Texas. The clerk of court shall effect the remand in accordance with the

usual procedure.

       It is so ordered this 23rd day of August, 2021.




                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Memorandum Opinion and Order – Page 7
